



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Healey,









2012 BCCA 24




Date: 20120118

Docket: CA038591

Between:

Regina

Respondent

And:

Christopher Simon
Healey

Appellant






Before:



The Honourable Mr. Justice Hall





The Honourable Madam Justice Saunders





The Honourable Mr. Justice Chiasson




On appeal from: Provincial
Court of British Columbia, October 12, 2010
(
R. v. Healey
, Campbell River Registry No. 36406)




Counsel for the Appellant:



D. J. Marion





Counsel for the Respondent:



U. Botz





Place and Date of Hearing:



Victoria, British
  Columbia

December 8, 2011





Place and Date of Judgment:



Vancouver, British
  Columbia

January 18, 2012









Written Reasons by:





The Honourable Madam Justice Saunders





Concurred in by:





The Honourable Mr. Justice Hall





The Honourable Mr. Justice Chiasson








Reasons for Judgment of the Honourable
Madam Justice Saunders:

[1]

Mr. Healey appeals from conviction by Judge Saunderson of one count
of driving while his ability to operate a motor vehicle was impaired, thereby
causing the death of Mr. Smith.

[2]

The accident occurred on June 4, 2009 at 3:18 p.m. on Highway 19,
north of Campbell River, and approximately 14 kilometres south of Sayward
Junction. At this location, Highway 19 is a two-lane undivided asphalt highway
running generally north and south. The north and southbound lanes were
separated by a double solid yellow line and were bordered by white fog lines.
The shoulder was mainly dirt, varying in width from place to place. The speed
limit was 90 kilometres per hour.

[3]

The accident occurred when Mr. Healeys pick-up truck, for no
apparent reason, drifted part-way onto the gravel shoulder of the highway and
then, upon execution of a corrective maneuver, travelled from the northbound
lane completely into the southbound lane in a yaw, striking the southbound
vehicle almost head-on, fatally injuring Mr. Smith.

[4]

Mr. Healey was thrown from the motor vehicle on impact and hit by the
rear end of the truck as it swung around. Those who came upon the scene almost
immediately after the collision found Mr. Healey lying unconscious on the
shoulder of the highway close to the truck. They observed a large lump on his
forehead. Mr. Healey regained some degree of consciousness before the
ambulance arrived, and was able to answer questions asked of him by a civilian
witness who was administering first aid. In the course of attending to
Mr. Healey, the civilian noticed the smell of liquor coming from him but
did not determine exactly where on him the smell originated. Empty and partially
empty vodka bottles were found on the roadway close by the accident. Vodka
bottles were also found in the appellants truck, one partially empty and
bearing Mr. Healeys fingerprint. The lead investigating police officer who
attended at the scene before the ambulance arrived noted that Mr. Healey
was slurring his words, was confused and that his face was quite red and
flushed.

[5]

The ambulance arrived about 45 minutes after the accident. Because the
first aid civilian and ambulance attendants thought Mr. Healey may have suffered
a serious injury to the head or neck, precautions were taken to address these possibilities.
Thus Mr. Healey did not attempt to walk but rather was placed in the
ambulance on a spinal board and transported to the hospital in Campbell River.

[6]

The lead investigating officer accompanied Mr. Healey in the
ambulance. As Mr. Healey was answering the paramedics questions, the officer
smelled a strong odour of alcohol on Mr. Healeys breath. He described the
smell as fresh from recent consumption as opposed to a stale odour from the
night before. The officer observed that Mr. Healeys face was red and
flushed, and that he had glassy eyes consistent with intoxication at a moderate
to high level. He testified that Mr. Healeys speech was slurred and that
within five minutes of ambulance travel there was a strong overall fresh smell of
liquor within the ambulance that emanated from Mr. Healey. The officer
formed the opinion that Mr. Healey was impaired by alcohol.

[7]

At the hospital, Mr. Healey had the opportunity to speak to a
lawyer. He subsequently refused to provide a blood sample to either the police or
the hospital staff for his own medical care. Mr. Healey was charged with
impaired driving causing death and with failing to provide a blood sample.

[8]

The trial took place over three consecutive days, at the end of which
the judge reserved his decision, saying, This is an extremely difficult case.
It is going to require a great deal of thought. ... I am going to have to
review the material submitted by counsel and spend a good deal of time with
this. Judgment will therefore be reserved. Judgment was rendered about a month
after the trial.

[9]

In his submissions to the judge on behalf of Mr. Healey, counsel
contended that the Crown had failed to establish that Mr. Healey had been
driving his truck at the time of the collision and that the physical symptoms
of impairment observed by the witnesses could be explained by the injury he suffered
in the collision, rather than by impairment by alcohol. In his reasons on
conviction, the judge rejected both submissions. He said, concerning the
evidence of impairment:

[8]        Regarding
the impaired driving matter, in addition to Corporal LeBlanc's report, there
was Shawn Clement's testimony that, early that morning, the defendant had had a
couple of drinks, and that he normally drank vodka. At the accident scene, in
the cab of the defendant's truck were found one partly consumed and [two] empty
bottles of vodka. The former bore the defendant's fingerprint.

[9]        Shortly
after the accident, [Mr. Healey] was found lying on the southbound lane of
the road, close to his Toyota, apparently unconscious, with a lump on the right
side of his forehead. Within a few minutes he regained consciousness. He was
attended by Julie March, who had first aid training and happened to be driving
by. She noticed the smell of alcohol coming from [him], and described the smell
as not being stale. She said that he was confused initially, but became
substantially reoriented during her attendance. She added, He slurred his
words, but that could also mean a decreased level of consciousness. She gave
no evidence about head injuries or their effects. Indeed, she was not qualified
to do so.

[10]      Constable
Christopher Dove arrived at the scene within twenty minutes of the accident
occurring. He saw [Mr. Healey] on the road being attended by Ms. March,
and noted that his speech was slurred and his face was flushed. He accompanied
the defendant in the ambulance that transported him to the hospital in Campbell
River. The trip took forty-five minutes. During that period he noted that [Mr. Healeys]
face was red and flushed, his eyes were glassy, his speech was slurred, and
there was a strong odour of liquor on his breath. He described the odour as
fresh, not stale.

[10]

He concluded:

[12]      The
whole of the evidence, taken together, leads to the conclusion that [Mr. Healey]
caused or permitted his pickup truck to drive onto the right-hand shoulder,
that he over-corrected in trying to regain the northbound traffic lane, that in
doing so he lost control of the vehicle and it went into a spin, crossing the
centre line and colliding with Mr. Smith's vehicle in the southbound lane.

GROUNDS OF APPEAL

[11]

On behalf of Mr. Healey, his counsel Mr. Marion advances the
following grounds of appeal:

1.       the
verdict was unreasonable and contrary to the evidence in that it rested on the
conclusion that the appellants ability to drive was impaired by alcohol;

2.       the
judge misconstrued or ignored relevant evidence in the cross-examination of
Shawn Clement;

3.       the
judge ignored relevant evidence from Cheryl West as to Mr. Healeys driving
prior to the accident;

4.       the
judge misconstrued the evidence of the civilian who administered first aid and
ignored relevant evidence from her to the effect that Mr. Healey did not
regain full consciousness, instead concluding that he had become substantially
reoriented at the scene; and

5.       the
judges reasons were inadequate such that the appellant was deprived of
meaningful appellate review.

[12]

I will deal with each of these grounds in the order presented.

Ground 1
‒ Unreasonable
Verdict

[13]

Counsel for Mr. Healey contends that the judge erred in giving
weight to indicia of impairment observed by the police, in particular slurred
speech, mumbling and confusion, glassy eyes and a red, flushed face, in the circumstances
of a head injury which was apparent to those attending at the scene of the
accident. He says that the testimony of the constable who observed these indicia
should be given little weight, as there was no medical opinion provided to
explain their significance where the individual in question has suffered a blow
to the head, as evidenced in this case by the lump observed on Mr. Healeys forehead.

[14]

Counsel for Mr. Healey refers to
R. v. Andrews
, 1996 ABCA
23; 178 A.R. 182, at para. 29:

... Where it is necessary to
prove impairment of ability to drive by observation of the accused and his
conduct, those observations must indicate behaviour that deviates from normal
behaviour to a degree that the required onus of proof be met. To that extent
the degree of deviation from normal conduct is a useful tool in the appropriate
circumstances ...

[15]

Adopting that language, he submits on behalf of Mr. Healey that there
was no proper basis by which the judge could assess the significance of the observed
symptoms said to be indicia of impairment by alcohol, or determine how they
deviated from the normal behaviour of a person who has been propelled through a
vehicle window and is returning from unconsciousness on the pavement, as
Mr. Healey was. He observes that the case against Mr. Healey is circumstantial,
and while he agrees that the judge correctly instructed himself on the use of circumstantial
evidence as described in
R. v. Dao
, 2009 BCCA 239, he says the judge
erred in his application of the law. In
Dao
Mr. Justice Chiasson
described the task of a court faced with circumstantial evidence:

[11]      Both sides rely on
R.
v. Biniaris
, 2000 SCC 15, [2000] 1 S.C.R. 381, which states the test for
determining whether the verdict is reasonable is whether it is a verdict a
properly instructed jury, acting judicially, reasonably could have entered. In
this case, that involves the consideration of circumstantial evidence. To
convict Mr. Dao, the only rational explanation for the circumstantial evidence
must be he is guilty of the crimes alleged (
R. v. Charemski
, [1998]
1 S.C.R. 679, para. 13).

[16]

Counsel for Mr. Healey contends that impairment by alcohol is not the
only rational explanation for the circumstantial evidence used to ground
Mr. Healeys conviction. He submits that the evidence referred to by the
judge in convicting Mr. Healey, including each of the observed indicia of
impairment as well as the evidence of the liquor bottles, can be explained by
something other than impairment by alcohol at the time of the accident. He says
that the pieces of evidence, taken both individually and collectively, do not amount
to proof beyond a reasonable doubt that Mr. Healey was impaired when he lost
control of his vehicle. For these reasons, he says, the verdict is unreasonable
and is not supported by the evidence. In support of this submission he refers
to
R. v. Franklin
(1997), 221 A.R. 356;
R. v. Thandi,
[1998]
B.C.J. No. 2996 (B.C.C.A.) (QL); and
R. v. McConnell
, 2008 BCSC
505.

[17]

In Crown counsels submission, the evidence amply supported a conviction
for impaired driving causing death. She refers to the following: the nature of
the accident in which the vehicle drifted off the highway and Mr. Healey
subsequently over-corrected, all  in good driving conditions; the odour of
alcohol detected by the civilian who administered first aid and by the
attending officer who accompanied Mr. Healey in the ambulance; the empty
and partially empty vodka bottles found in Mr. Healeys vehicle and on the
road; and the physical symptoms commonly associated with impairment including
slurring of speech, glassy eyes, and a red flushed face. Further, Crown counsel
submits that there was limited evidence of a head injury and no evidence
adduced that any head injury could have affected Mr. Healeys speech, or
produced glassy eyes or a flushed face. Crown counsel characterizes the
submission that a head injury could explain the slurring, glassy eyes and
flushed face as an invitation to engage in speculation.

[18]

In considering whether a verdict is unreasonable we must ask whether the
admissible evidence, taken as a whole, provides a sound foundation for a guilty
verdict. Notwithstanding the able submissions of Mr. Healeys counsel, there
was in my view a body of evidence sufficient to support a conviction: the
unexplained drifting of Mr. Healeys vehicle, in broad daylight in good
conditions, onto the gravel shoulder and his over-correction in response; the
evidence of the fresh odour of alcohol emanating from Mr. Healey which
clearly established his recent consumption of alcohol; the presence of both
empty and partially empty bottles in the vehicle and on the roadway, at least
one of which was tied to Mr. Healey by his fingerprints; and observations of
common indicia of impairment  slurring, glassy eyes and a flushed face.
Individually some of those features may be explained but that is not the test. In
Dao
, Mr. Justice Chiasson succinctly observed, in the context of
circumstantial evidence:

[16]      ... The question is not
whether there were other possible explanations for individual circumstances,
but whether taking the evidence as a whole, it led to the only reasonable
conclusion Mr. Dao committed the crimes alleged.

[19]

The question is whether the evidence
taken as a whole
, provides a
sound basis for conviction. Here, in addition to the physical symptoms exhibited
by Mr. Healey, there was objective evidence to support impairment,
specifically the nature of the accident, the fresh strong smell of alcohol suggesting
that Mr. Healey had recently consumed a significant quantity of alcohol, and
the evidence of liquor bottles, including those found in the truck. I consider that
it was open to the judge, on this evidence, to conclude that the only rational conclusion
was that Mr. Healey was impaired by alcohol when the truck he was driving
collided with the truck driven by Mr. Smith. I would not accede to this ground
of appeal.

Grounds
2-4
‒ The Judges Handling of Specific Evidence

[20]

Each of these grounds of appeal takes issue with the judges treatment
of testimony and alleges error on the part of the judge in failing to properly
reflect certain evidence in his reasons for judgment. Ground 2 concerns the
evidence of Shawn Clement, Mr. Healeys friend. The judge referred to Mr. Clements
evidence, saying he had testified that early that morning, [Mr. Healey]
had had a couple of drinks. Counsel for Mr. Healey submits that this
description of Mr. Clements evidence wrongly suggests Mr. Healey had
been drinking at Mr. Clements residence shortly before he left. On my
review of the evidence, the judge accurately summarized Mr. Clements
evidence. Mr. Clement testified on direct examination:

Q.        Yeah. Was there anything in particular that
caused you to ask Mr. Healey to leave your place?

A.         The morning that I asked Chris to leave, he
had had a couple of drinks in the early -- in the early morning and I was just
upset about it, so I asked him, I said, No, be gone by the time I get home at
3 oclock.

...

Q.        All right. When -- you indicated that he had a
couple of drinks in the early morning, and I just -- I want to understand. When
you say the early morning, are you talking about the early morning from the
night before or that morning?

A.         From -- well,
from the night before.

[21]

I do not read the judges reference to this evidence as demonstrating a
misunderstanding and accordingly, in my view, this ground of appeal cannot succeed.

[22]

Likewise, I would not accede to the third ground of appeal. Mr. Healey
complains that the judge did not refer to the evidence of Cheryl West. Ms. West
testified that she saw Mr. Healey driving his vehicle about an hour before
the accident and that his driving was okay. Her evidence simply establishes
that Mr. Healey was driving his vehicle in an unremarkable manner for a
short distance some time before the accident. It is evidence that is relevant
to Mr. Healeys identity as the driver of the vehicle, and is, in my view,
neither inculpatory nor exculpatory on the issue of impairment. The judges failure
to refer to it in his discussion of impairment is, therefore, of no matter to
the conclusion in issue before us.

[23]

The fourth ground of appeal also addresses the judges treatment of
evidence. It is said that the trial judge, in saying that the civilian who
rendered first aid testified that Mr. Healey was confused initially, but
became substantially reoriented during her attendance, misstates the evidence
and that, correctly appreciated, the testimony of this witness indicates that Mr.
Healey did not regain a full level of consciousness while she was administering
to him. Counsel for Mr. Healey submits that the tenor of the evidence is
that Mr. Healey was confused throughout the civilians dealings with him,
thus suggesting he was not substantially reoriented.

[24]

Again, I do not see it this way. The witness testified that Mr. Healey
initially gave no verbal response, putting him at level 3 of 15 on the Glasgow
Coma Scale. Then, as she spoke with him, he began to respond as his level of
consciousness improved. She testified that Mr. Healey came to a probable
13 of 15 on the Glasgow Coma Scale and said he was slowly able to tell me
almost all of that stuff over the course of that time that I spent with him.
In my view, the judges description of Mr. Healey as having become
substantially reoriented, words that connote something short of full
consciousness, is a fair characterization of the witness testimony. I would
not accede to this ground of appeal.

Ground 5
‒
Adequacy of Reasons

[25]

Last, counsel for Mr. Healey urges us to find that the reasons for
judgment are insufficient in that they fail to provide an adequate basis for
appellate review. Reasons for judgment are provided in part to facilitate
appellate review:
R. v. R.E.M.,
2008 SCC 51; [2008] 3 S.C.R. 3.
In
R. v. Walker
, 2008 SCC 34; [2008] 25 S.C.R. 245 Justice Binnie
explained at para. 20:

... Reasons are sufficient if
they are responsive to the cases live issues and the parties key arguments.
Their sufficiency should be measured not in the abstract, but as they respond
to the substance of what was in issue.

[26]

In this case, the live issues at trial on the count of impaired driving
causing death were the identity of Mr. Healey as the driver of the vehicle
responsible for the collision and, if proved to be the driver, his impairment
by alcohol at the time of the accident. On this latter question, the issue
raised by the defence was whether the Crown had discharged its burden of
proving beyond a reasonable doubt that the appellants symptoms were caused by
alcohol and that there was no other rational explanation for those symptoms.

[27]

The reasons for judgment first set out the background of the case, and
then define the issues. They properly reflect the law on circumstantial evidence
and accurately review the evidence. The evidence canvassed includes the
circumstances of the collision, the testimony of Mr. Healeys friend, the
evidence of the vodka bottles found at the scene, the evidence of Mr. Healeys
condition following the collision, the evidence of the officer who accompanied
him to the hospital, the reconstruction evidence that explained the mechanism
of the accident, and the absence of any evidence to otherwise explain the
movement of the truck. In his reasons for judgment, the judge acknowledged
Mr. Healeys state of unconsciousness when he was found on the road, the observations
of witnesses that he had a lump on his forehead and was initially unconscious,
and the observations of his recovery of a substantial degree of consciousness.
There was no evidence of head injury apart from the lump and Mr. Healeys
state of unconsciousness; the judge did not have before him an explanation to
discount the physical indicia of impairment described by the witnesses.

[28]

In my view, the judges reasons for judgment properly connect the
evidence to the issues at trial and explain the basis for the verdict. They are,
I consider, sufficient for appellate review. I would not accede to this ground
of appeal.

CONCLUSION

[29]

Mr. Marion has said all that can properly be said on behalf of Mr. Healey.
Notwithstanding his submissions, I conclude there is no proper basis on which
this Court may interfere with the verdict reached by the judge. I would dismiss
the appeal.

The Honourable Madam Justice Saunders

I AGREE:

The
Honourable Mr. Justice Hall

I AGREE:

The Honourable Mr. Justice
Chiasson


